Citation Nr: 1214743	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-43 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability evaluation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a January 2012 Travel Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Veteran's TDIU claim, raised by the record as described below, is addressed in the REMAND section of this decision and is REMANDED to the RO via that Appeals Management Center in Washington, DC.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's posttraumatic stress disorder (PTSD) has been manifested by intrusive thoughts, nightmares, difficulty sleeping, social isolation, irritability, anxiety, depression, and hypervigilence; and results in reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  



CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Specifically, the Veteran testified at his January 2012 Travel Board hearing that his appeal would be completely satisfied with the assignment of a 50 percent initial evaluation for his PTSD.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran was awarded service connection for PTSD, which was assigned an initial evaluation of 30 percent, in an October 2008 rating decision.  The Veteran subsequently appealed this decision; he is seeking an initial evaluation of 50 percent for his PTSD.

The Veteran's service-connected PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Code 9411, which directs that a General Rating Formula be applied.  

The General Rating Formula for Mental Disorders provides that where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent evaluation is assigned. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 
  
A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A review of the VA examinations for PTSD in August 2008 and August 2011, as well as the other medical evidence of record, reveals that the Veteran's PTSD has been manifested by intrusive thoughts, nightmares, difficulty sleeping, social isolation, irritability, anxiety, depression, and hypervigilence.  The evidence of record further establishes that the Veteran's PTSD results in reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  A January 2011 Vet Center report noted that the Veteran's PTSD met the criteria for a high to very high level of severity.  It also noted, according to Beck Inventory testing, that the Veteran had severe depression secondary to his PTSD diagnosis.  A review of the medical evidence during this time frame revealed GAF scores ranging from 49 to 55, with a majority of the GAF ratings being 50.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

The Board concludes that the evidence supports a 50 percent initial evaluation for the Veteran's service connected PTSD from the date of service connection.  

At his January 2012 hearing before the Board, the Veteran testified that he was seeking an initial evaluation of 50 percent for his PTSD, and that this award would satisfy his current appeal.  Accordingly, a complete grant of benefits sought on appeal has been awarded. 


ORDER

An initial evaluation of 50 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim for TDIU.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In June 2011, the Veteran filed a claim seeking entitlement to TDIU.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication. Rice v. Shinseki, 22 Vet. App. 447, 453 (2011).  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed necessary, the Veteran's TDIU claim must be adjudicated.  If the determination is unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board, as this issue stems from the initial appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






____________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


